DETAILED ACTION
Acknowledgments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final action is in reply to 16410083 amendment response to non compliance filed on 07/13/2022
Claims 1, and 10 are amended
Claims 1 – 20 are currently pending and have been examined.

Pro Se
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.



Response to arguments
Response to 101
The applicant has not provided a response the examiners 101 rejection. The examiner maintains the rejection and states that the amended claim limitations do not address the 101 rejection and the rejection is maintained.

Response to 103
The examiner states that the applicants arguments are not persuasive.

Regarding claim 1
The examiner argues that the applicants claim amendments does not overcome the existing prior art. The examiner states that GONEN and LELE still teach the amended claim limitations. GONEN discloses of offering rewards based upon behavior / actions with recycling. The examiner says LELE discloses of providing securities based upon reward systems and user actions. Therefore the combination of GONEN and LELE to disclose the applicants claim invention is sound and proper. The applicants argument that points are spent immediately on unnecessary items and securities provide people a better incentive to recycle is not persuasive because the combination 

Regarding claim 8 
The applicants’ argument is not persuasive because the applicant has not argued why the reference is does not disclose or teach the claim. The examiner states that identify fraud, verification, para. 0104 discloses the limitation.  


Regarding claim 10 
The applicant’s arguments are not persuasive as the applicant has broadened the claim and the existing reference discloses the applicants claims. (scanner / barcode, para. 0030) The applicant’s arguments are not persuasive because the applicant has not provided why the existing reference does not disclose the claim limitation.

Regarding claim 7 and 15
The applicant’s arguments are not persuasive because the applicant has not provided why the existing reference does not disclose the claim limitation.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35. U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claim(s) 1-6, (system), 7 - 14 (system), and claim(s) 15-20 is/are drawn to products (i.e., a machine/manufacture) – for the sake of this analysis these claims will be considered amended to be directed to one of the statutory categories). As such, claims 1-20 are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 (representative of independent claim(s) 7 and 15) recites/describes the following steps;
 
 register the recycling facilities and the persons that recycle the materials at the recycling facilities; 
purchase a plurality of securities including securities associated with the recycling facilities and securities of interest to the persons; 
receive, from a first recycling facility of the recycling facilities, in response to a first person of the persons recycling the materials at the first recycling facility, a value of the recycled materials and identifying information of the first recycling facility and of the first person; and 
allocate a portion of the plurality of securities to an account associated with the first person based on the value of the recycled materials and the identifying information of the first recycling facility and of the first person received from the first recycling facility.
Display the number of shares of companies granted to the first person as a result of recycling transactions from recycling facilities, and allow the person to access and see their account at any time
These steps, under its broadest reasonable interpretation, encompass a method of organized human activity. (e.g., in their mind, or using paper and pen). A combination of steps recycling materials and receiving a reward based upon the value of the materials in the form of securities amounts to commercial interactions in the form of advertising, marketing, or sales activates (therefore the “certain methods of organizing human activity” grouping)

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 7 and 15 are recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
A processor
Memory
The requirement to execute the claimed steps/functions using the limitations listed above is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
The claim limitations do not recite additional elements, or an ordered combination of additional elements, that are sufficient to amount to significantly more than the judicial exception.
As discussed with respect to step 2A prong 2 above, the additional elements:
Memory
processor
are mere instructions to apply an exception, and do not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B. 
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional elements of a plurality of memory, processor are re-evaluated to determine whether they constitute significantly more. Examiner finds that the additional elements of a plurality of memory, processor are simply the use of a computer in its ordinary capacity and does not provide significantly more. See  MPEP 2106.05(f).
Therefore, when considering all the additional claim elements both individually and as an ordered combination, Examiner finds that the claim does not amount to significantly more than the exception. 
The dependent claims fail to cure this deficiency and are rejected accordingly. 
Claim 2 recites in response to the first person recycling the materials at the first recycling facility, prior to receiving the value of the recycled materials and the identifying information of the first recycling facility and of the first person: receive, from the first recycling facility, a first identifying information provided to the first person by the system when the first person registered with the system; and send, to the first recycling facility, in response to receiving the first identifying information, a second identifying information provided to the system by the first person when the first person registered with the system, which is merely describing data and further defining the abstract idea.
Claim 3 recites in response to a plurality of the persons recycling the materials at the first recycling facility, receive from the first recycling facility in real-time or in one or more batches, values of the recycled materials and identifying information of the first recycling facility and of the plurality of the persons, which is merely describing data and further defining the abstract idea.
Claim 4 recites a display the allocated securities in the account associated with the first person; and update prices of the displayed securities based on real-time data feeds received from a securities exchange, which generally links the use of the judicial exception to a particular technological environment or field of use (e.g. merely an attempt to limit the use of the abstract idea to a particular technological environment). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 and MPEP 2106.05(h).
Claim 5 recites allow the first person to sell the allocated securities; and  48Attorney Docket No. 17953-000001-US communicate, directly or via a brokerage firm, a sell order of the first person to a securities exchange, which is merely describing data and further defining the abstract idea.
Claim 6 recites a network interface configured to communicate with the recycling facilities, a securities exchange, and a brokerage firm via a communications network, which is use of a computer or other machinery in its ordinary capacity for economic or other tasks, or simply adding a general purpose computer or computer components after the fact to an abstract idea. See Affinity Labs v. DirecTV, 838 F. 3d 1253, 1262 and MPEP 2106.05(f). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 20090138358 – Gonen et al. hereinafter as GONEN in further view of US PG Pubs 20170228824 – Lele et al. hereinafter as LELE

Regarding Claim 1:
GONEN discloses:
1. A system to reward persons for recycling materials at recycling facilities, the system comprising: 
a processor; and (processor, para. 0021 and 0022)
memory storing instructions, which when executed by the processor, cause the processor to: (memory and processor, para. 0021 and 0022)
register the recycling facilities(hauler, para. 0078) and the persons that recycle the materials(recycle, para. 0078) at the recycling facilities; (Facilities, para. 0078)
purchase credits associated with the recycling facilities (credit purchase, para. 0094); 
receive, from a first recycling facility of the recycling facilities(Facilities, para. 0078), in response to a first person of the persons recycling the materials at the first recycling facility(Facilities, para. 0078), a value of the recycled materials(weight or quantifiable materials, para. 0037) and identifying information of the first recycling facility and of the first person; (local facilities, para. 0078) and 
allocate a portion of credits(post credit to account, para. 0065) to an account associated with the first person (user, para. 0065) based on the value of the recycled materials(determine value of deposited material measure, para. 0065) and the identifying information of the first recycling facility and of the first person received from the first recycling facility. (Facilities, para. 0078)
display the credits as a result of recycling transactions from recycling facilities and allow the person to access and see their account at anytime( para. 0094 – allows customer to manage customer account and manage any associated credit)
GONEN does not disclose:
purchase a plurality of securities including securities and securities of interest to the persons
allocate a portion of the plurality of securities to an account
display the number of shares of companies granted to the first person as a result of user behavior
LELE teaches:
purchase a plurality of securities including securities (provider inventory of shares , para. 0115) and securities of interest to the persons(stocks desired to be received, para. 0094)
allocate a portion of the plurality of securities  (fractional  amount, para. 0116)
display the number of shares of companies granted(gifted, para. 0044) to the first person as a result of user behavior(awarded based upon consumer behavior. para. 0108) 
It would be obvious to one of ordinary skill in the art at the time of the invention’s filing to combine GONEN’s method of receiving credits based on a quantifiable measure of recycled materials of which the credits can be used for redemption of coupons, and certificates to be combined with LELE’s method of stock certificates to be used as a part of loyalty program awarded based upon consumer behavior such that this would allow GONEN to enhance recycling initiatives and to promote recycling efforts. (GONEN – para. 0010) Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). (KSR Rationale A)

Regarding Claim 2:
GONEN / LELE discloses the limitation in claim 1:
GONEN discloses:
2. The system of claim 1 wherein the instructions further cause the processor to, (processor, para. 0021 and 0022) in response to the first person recycling the materials at the first recycling facility, prior to receiving the value of the recycled materials and the identifying information of the first recycling facility(facility, para. 0078) and of the first person: receive, from the first recycling facility, a first identifying information(customer data, para. 0074, 0075) provided to the first person by the system when the first person registered with the system;(sign up, para. 0082) and send, to the first recycling facility,(facility para. 0078) in response to receiving the first identifying information,(customer data, para. 0075) a second identifying information(customer data online form, para. 0075) provided to the system by the first person(entity, para. 0074, 0078) when the first person registered with the system.(create account, para. 0074)

Regarding Claim 3:
GONEN / LELE discloses the limitation in claim 1:
GONEN discloses:
3. The system of claim 1 wherein the instructions further cause the processor to, in response to a plurality of the persons recycling the materials at the first recycling facility, receive from the first recycling facility in real-time (real time, para. 0103) or in one or more batches, values of the recycled materials (credits, weight, deposited material, para. 0103, para. 0037, para. 0038) and identifying information of the first recycling facility(facility, para. 0078) and of the plurality of the persons.(persons, para. 0078)

Regarding Claim 4:
GONEN / LELE discloses the limitation in claim 1:
LELE teaches:
4. The system of claim 1 wherein the instructions further cause the processor to: 
Display(display, para. 0087) the allocated securities (allocation, para. 0088, 0089) in the account(account, para. 0087) associated with the first person (recipient, para. 0087); and update prices(price, para. 0115) of the displayed securities(display, para. 0087) based on real-time data feeds (real time, para. 0051) received from a securities exchange(market, para. 0051).

Regarding Claim 5:
GONEN / LELE discloses the limitation in claim 1:
LELE discloses:
5. The system of claim 1 wherein the instructions further cause the processor to: 
allow the first person to sell the allocated securities;(sell and communicate, para. 0116) directly or via a brokerage firm, a sell order of the first person to a securities exchange. (sell and communicate, para. 0116)

Regarding Claim 6:
GONEN / LELE discloses the limitation in claim 1:
GONEN discloses:
6. The system of claim 1 further comprising a network interface configured to communicate with the recycling facilities,
LELE teaches:
 a securities exchange,(market, para. 0051) and a brokerage firm (brokerage firm, para. 0101) via a communications network.(communications network, para. 0120)

Regarding Claim 7 and 15:
GONEN discloses:
7. A system to reward a person registered with a reward system for recycling materials at a recycling facility also registered with the reward system, the system comprising: 
a processor; (processor, para. 0021 and 0022)
memory storing instructions, which when executed by the processor, cause the processor to: (memory and processor, para. 0021 and 0022)
provide the person, in response to receiving the materials(materials, para. 0037) from the person (person, para. 0078) at the recycling facility(processing center, para. 0037), an option to redeem for certificates(certificates, para. 0096) or to receive an item in exchange for the materials; (credits, para. 0066)
receive from the person, in response to the person selecting the option for certificate(redemption, para. 0096), a first identifying information (business name, para. 0075) provided to the person by the reward system when the person registered with the reward system; (collection of customer data, para. 0075)
send the first identifying information to the reward system;(send online form, para. 0075) 
receive, in response to sending the first identifying information to the reward system, a second identifying information (contact person, para. 0075)from the reward system, wherein the second identifying information is provided to the reward system by the person when the person registered with the reward system; (create account, para. 0074, 0075)
confirm an identity of the person based on the second identifying information received from the reward system; and  (confirmed, identify, para. 0077, 0075)
send to the reward system, for allocating credits (quantifiable measure of weight, para. 0037, 0038) proportional to a value of the materials to an account of the person,(credit, para. 0065) in response to confirming the identity of the person, (unique identifier, para. 0076) the value of the materials, (quantifiable measure of weight, para. 0037, 0038) a the first identifying information of the person(identifier customer account, para. 0077), and an identifying information of the recycling facility(facility, para. 0078) provided by the reward system to the recycling facility when the recycling facility(hauler, para. 0079, 0080) registered with the reward system.
GONEN does not disclose:
an option to purchase securities 
receive from the person, in response to the person selecting the option to purchase securities, a first identifying information provided to the person by the reward system when the person registered with the reward system; 
for allocating the securities proportional to a value

LELE teaches:
an option to purchase securities (purchase stock, para. 0096)
selecting the option to purchase securities, (purchase stock, para. 0096)
 allocating the securities(allocation of shares, para. 0088)
purchase a plurality of securities including securities (provider inventory of shares , para. 0115) and securities of interest to the persons(stocks desired to be received, para. 0094)
allocate a portion of the plurality of securities  (fractional  amount, para. 0116)
It would be obvious to one of ordinary skill in the art at the time of the invention’s filing to combine GONEN’s method of receiving credits based on a quantifiable measure of recycled materials of which the credits can be used for redemption of coupons, and certificates to be combined with LELE’s method of stock certificates to be used as a part of loyalty program such that this would allow GONEN to enhance recycling initiatives and to promote recycling efforts. (GONEN – para. 0010) Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). (KSR

Regarding Claim 8:
GONEN / LELE discloses the limitation in claim 7:
GONEN discloses:
8. The system of claim 7 wherein in response to being unable to confirm the identity of the person based on the second identifying information, the instructions further cause the processor to again: receive the first identifying information from the person; (identify fraud, verification, para. 0104) send the first identifying information to the reward system; (identify fraud, verification, para. 0104) receive the second identifying information from the reward system(identify fraud, verification, secondary pin, para. 0104); and confirm the identity of the person based on the second identifying information.

Regarding Claim 9:
GONEN / LELE discloses the limitation in claim 7:
GONEN discloses:
9. The system of claim 8 wherein: in response to again being unable to confirm the identity of the person based on the second identifying information,(verification steps, para. 0104) the instructions further cause the processor to allow dispensing the item of value(redemption, para. 0104) equivalent to the value of the materials to the person in exchange for the materials; (credit, para. 0065)and the item includes cash, coupon, points, or voucher.(certificate, para. 0096)

Regarding Claim 10:
GONEN / LELE discloses the limitation in claim 7:
GONEN discloses:
10. The system of claim 7 further comprising: 
a point of sale terminal or any software in which it is appropriate to integrate the workflow in claim 7; and a scanner (scanner / barcode, para. 0030) or reader or any input device configured to scan a receipt indicating the value of the materials, (input from a user, para. 0047) wherein the instructions further cause the processor to display on the point of sale terminal(user device, para. 0072) : the value of the materials by scanning(barcode reader, para. 0047) the receipt(data from input); and 
to receive the item in exchange for the materials.(credit para. 0065)
LELE teaches:
the option to purchase the securities (purchase stock, para. 0096)

Regarding Claim 11:
GONEN / LELE discloses the limitation in claim 7:
GONEN discloses:
11. The system of claim 7 further comprising: a scanner configured to scan an identification of the person(identification of the account / person, para. 0035); wherein the instructions further cause the processor to: obtain a third identifying information by scanning the identification; and confirm the identity of the person based on the second and third identifying information.(information ,para. 0035)

Regarding Claim 12:
GONEN / LELE discloses the limitation in claim 11:
GONEN discloses:
12. The system of claim 11 wherein in response to being unable to confirm the identity of the person based on the second and third identifying information, the instructions further cause the processor to again: receive the first identifying information from the person; (verification steps, para. 0104) send the first identifying information to the reward system; receive the second identifying information from the reward system; (verification steps, para. 0104)obtain the third identifying information; and confirm the identity of the person based on the second and third identifying information. (identification tag, barcode label, strip and rfid, and non-label machine readable label manually entered, para. 0035 and 0036)

Regarding Claim 13:
GONEN / LELE discloses the limitation in claim 12:
GONEN discloses:
13. The system of claim 12 wherein: in response to again being unable to confirm the identity of the person based on the second and third identifying information(verification steps, para. 0104), the instructions further cause the processor to dispense the item of value equivalent to the value of the materials to the person in exchange for the recycling material;(credit, para. 0065) and the item includes cash, coupon, points, or voucher.(certificate, para. 0096)

Regarding Claim 14:
GONEN / LELE discloses the limitation in claim 7:
GONEN discloses:
14. The system of claim 7 further comprising a network interface (network interface, para. 0031) configured to communicate with the reward system(rewards program, para. 011) via a communications network.(network, para. 0013)

Regarding Claim 16:
GONEN / LELE discloses the limitation in claim 15:
GONEN discloses:
16. The machine of claim 15 wherein the instructions further cause the processor to determine the value of the recycling material(material, credit, weight, para. 0065 and 0037 ) and to receive the item in exchange for the recycling material. (credit, para. 0065)
LELE teaches:
to display the value(display, para. 0087)  along with the option to purchase the securities (allocation, para. 0088, 0089)
 
Regarding Claim 17:
GONEN / LELE discloses the limitation in claim 15:
GONEN discloses:
17. The machine of claim 15 further comprising a scanner configured to scan an identification of the person,(bar-code, para. 0047) wherein the instructions further cause the processor to obtain the third identifying information by scanning the identification.(identification para. 0047)

Regarding Claim 18:
GONEN / LELE discloses the limitation in claim 15:
GONEN discloses:
18. The machine of claim 15 wherein in response to being unable to confirm the identity of the person based on the second and third identifying information(verification steps, para. 0104), the instructions further cause the processor to again: receive the first identifying information from the person(verification steps, para. 0104); send the first identifying(identify, para. 0104) information to the reward system; receive the second identifying information from the reward system; receive the third identifying information(identify, para. 0104) from the person; and confirm(authorization, para. 0104) the identity of the person based on the second and third identifying information.

Regarding Claim 19:
GONEN / LELE discloses the limitation in claim 15:
GONEN discloses:
19. The machine of claim 18 wherein: in response to again being unable to confirm the identity of the person based on the second and third identifying information, (verification steps, para. 0104) the instructions further cause the processor to allow dispensing the item of value(redemption, para. 0104) equivalent to the value of the materials to the person in exchange for the materials; (credit, para. 0065)
and the item includes cash, coupon, points, or voucher.(certificate, para. 0096)

Regarding Claim 20:
GONEN / LELE discloses the limitation in claim 15:
GONEN discloses:
20. The machine of claim 15 further comprising a network interface (network interface, para. 0031) configured to communicate with the reward system(rewards program, para. 011) via a communications network.(network, para. 0013)

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG Pubs 20170140411 – Lele – providing loyalty awards of stock. 
Para. 116 - Similarly, a company might offer stock instead of cash to incentivize the recycling of bottles and cans. Anyone turning in a soda can could elect to receive cash (as is done now) or a receipt with an award identifier good for 5 cents of stock in her choice of any of the sponsoring companies. (If the person turned in more bottles and cans, her award identifier might be good for more stock.) The stock may be paid for with the 5 cent deposit that otherwise would be provided in the form of cash, and the corporate sponsor whose stock the customer chose would pay a small fee (e.g., 1 cent) to the provider for handling the associated stock transactions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. H. T./
Examiner, Art Unit 3681

                                                                                                                                                                                               
/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681